Case 2:18-cv-08518-RGK-AFM Document 182 Filed 11/20/20 Page 1 of 3 Page ID #:4577




    1   Stephen C. McArthur (State Bar No. 277712)
        stephen@smcarthurlaw.com
    2   Thomas E. Dietrich (State Bar No. 254282)
        tom@smcarthurlaw.com
    3   THE MCARTHUR LAW FIRM, PC
        9465 Wilshire Blvd., Ste. 300
    4   Beverly Hills, CA 90212
        Telephone: (323) 639-4455
    5
        Attorney for Plaintiff Covves, LLC
    6

    7                        UNITED STATES DISTRICT COURT
    8
                            CENTRAL DISTRICT OF CALIFORNIA
    9

   10    COVVES, LLC,                           Case No. 2:18-CV-8518-RGK-AFM
   11                   Plaintiff,              PLAINTIFF’S NOTICE OF
                                                MOTION AND MOTION TO
   12          v.                               REOPEN CASE AFTER BREACH
                                                OF SETTLEMENT AGREEMENT
   13    DILLARD’S, INC. a
         Delaware Corporation;                  Hon. R. Gary Klausner
   14    KOHL’S CORPORATION,                    United States District Court Judge
         a Wisconsin Corporation;               Hearing Date: January 11, 2021
   15    SAKS & COMPANY LLC,                    Time: 9:00 a.m.
         a Delaware Corporation;                Courtroom: 850, 255 E. Temple St.,
   16    TARGET BRANDS, INC. a                  Los Angeles, CA 90012
         Minnesota Corporation;
   17    EXPRESS, INC., a
         Delaware Corporation;
   18    TILLY’S, INC. a Delaware
         Corporation;
   19    NORDSTROM, INC., a Washington
         Corporation;
   20    WEST MARINE, INC., a Delaware
         Corporation,
   21    and
         ZULILY, INC. a
   22    Delaware Corporation.
   23                      Defendants.
   24

   25

   26

   27

   28
                                                            PLAINTIFF’S NOTICE OF MTN. AND
                                                                      MTN. TO REOPEN CASE
                                                                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 182 Filed 11/20/20 Page 2 of 3 Page ID #:4578




    1         PLEASE TAKE NOTICE that on January 11, 2021, at 9:00 a.m., or as soon
    2   thereafter as the matter may be heard, before the Honorable R. Gary Klausner of the
    3   United States District Court for the Central District of California, Western Division,
    4   Courtroom 850, located at 255 E. Temple Street, Los Angeles, California 90012,
    5   Plaintiff Covves, LLC (“Covves”) will and does move the Court pursuant to the
    6   parties’ settlement agreement and Rule 60 of the Federal Rules of Civil Procedure
    7   to grant relief from the parties’ stipulation dismissing this case without prejudice
    8   and to reopen this case and set a trial date.
    9         This motion is based on this Notice of Motion and Motion; the concurrently-
   10   filed Memorandum of Points and Authorities, Declaration of Stephen McArthur,
   11   and [Proposed] Order Granting Covves’ Motion to Reopen Case; the files and
   12   records in this action; and any such additional argument or materials as may be
   13   submitted to the Court before the time of the decision in this matter.
   14         This motion is made following the conference of counsel pursuant to C.D.
   15   Cal. L.R. 7-3, which took place telephonically on October 8, 2020.
   16   Dated: November 20, 2020                 Respectfully submitted
   17                                            THE MCARTHUR LAW FIRM, PC
   18
                                                 By /s/ Stephen McArthur
   19
                                                 Stephen C. McArthur
   20                                            Thomas E. Dietrich
   21                                            Attorneys for Plaintiff Covves, LLC
   22

   23

   24

   25

   26

   27

   28
                                                                    PLAINTIFF’S NOTICE OF MTN. AND
                                                                              MTN. TO REOPEN CASE
                                                    -1-                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 182 Filed 11/20/20 Page 3 of 3 Page ID #:4579




    1                              CERTIFICATE OF SERVICE
    2   Case Name: Covves, LLC v. Dillard’s, Inc. et al.
        Case No.: 2:18-cv-8518-RGK-AFM
    3

    4   IT IS HEREBY CERTIFIED THAT:
    5
               I, the undersigned, declare under penalty of perjury that I am a citizen of the
    6   United States over 18 years of age. My business address is 9465 Wilshire Blvd.,
        Ste. 300, Beverly Hills, CA 90212. I am not a party to the above-entitled action.
    7
                 I have caused service of the following documents, described as:
    8
          PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REOPEN
    9     CASE AFTER DEFENDANTS’ BREACH OF SETTLEMENT
          AGREEMENT
   10
        on the following parties by electronically filing the foregoing on November 20,
   11   2020, with the Clerk of the District Court using its ECF System, which
        electronically notifies them.
   12
        Morgan Nickerson                        Attorneys for Defendants
   13   K&L Gates LLP
        Morgan.Nickerson@klgates.com
   14   1 Lincoln St.
        Boston, MA 02111
   15
        Caitlin C. Blanche
   16   K&L Gates LLP
        caitlin.blanche@klgates.com
   17   1 Park Plaza, 12th Floor
        Irvine, CA 92618
   18
        I declare under penalty of perjury under the laws of the State of California that the
   19   foregoing is true and correct.
   20

   21
         Date:     11/20/2020               By: /s/ Stephen McArthur
   22                                           Stephen McArthur
   23

   24

   25

   26

   27

   28
                                                                    PLAINTIFF’S NOTICE OF MTN. AND
                                                                              MTN. TO REOPEN CASE
                                                   -2-                  Case No. 2:18-cv-8518-RGK-AFM
